Title: John Norvell to Thomas Jefferson, 5 March 1809
From: Norvell, John
To: Jefferson, Thomas


          Venerable Sir,  Washington City March 5. 1809
          Your liberality and goodness will pardon the liberty I take in addressing this note to you.
          Believing that if you can be satisfied of my reputation and real character as a moral and honest young man, and of my competency to fill the situation of a clerk in one of the departments, you will be kind enough to interest yourself in my favor, I beg leave to solicit your patronage, in procuring a clerkship for me in the navy, war, treasury, or state department. One of a common or inferior nature would be acceptable: because I think that my conduct in a short time would insure promotion.
          The honorable Mr. Boyle, from Kentucky, was so obliging last evening as to mention this subject to me, and to offer me any aid in his power to forward my interest. He will leave the city on Tuesday morning: and I should be very thankful, if you should deem it right to give an immediate answer, in order that I may be enabled to give any satisfaction as to my conduct character or qualifications, which may be desired. The honorable gentleman is well acquainted, not only with myself, but with my father and all his family.
          I can give additional satisfaction as to my moral character and rectitude from some of the most respectable gentleman of this city; particularly from captain Davidson.
          Be pleased to accept, venerable patriot and fellow citizen, the assurances of my profound regard. John Norvell.
        